DAUKSCH, Judge.
This is an appeal from an order denying a motion to withdraw a guilty plea.
This is another example of why trial judges should avoid sentence bargaining. The state and the defendant agreed to an arrangement whereby appellant would plead guilty to certain crimes and the state would nolle prosequi other charges. It was also agreed in open court that the state would “recommend” a particular sentence involving sexwing time in a work-release program. The court accepted the plea agreement and sentenced appellant accordingly. There was no mention to appellant that certain qualifications need to be met to entitle him to serve his sentence in the woi’k-release program, even though the judgment contains the qualification wording. It was later determined he did not qualify.
Because appellant was given to understand . that his bargain with the state and the court restricted the time he would serve to a work-release program, he was misled into his plea. He should have been allowed to withdraw his plea and go to trial on all of the charges, including those which were nolle prosequied.
ORDER QUASHED; REMANDED.
COBB and THOMPSON, JJ., concur.